Citation Nr: 0609484	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  98-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis or as due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia and 
fatigue claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
disorder claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for bloody stools 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for blurred vision 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for flu-like symptoms 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for dizziness claimed 
as due to an undiagnosed illness.

9.  Entitlement to service connection for impotence claimed 
as due to an undiagnosed illness.

10.  Entitlement to service connection for shortness of 
breath claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for memory loss and 
decreased concentration claimed as due to an undiagnosed 
illness.

12.  Entitlement to service connection for nervousness 
claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for a skin disorder 
claimed as due to an undiagnosed illness.

14.  Entitlement to service connection for frequent urination 
claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for hair loss claimed 
as due to an undiagnosed illness.

16.  Entitlement to service connection for disability claimed 
as poor circulation (tingling in the legs) as due to an 
undiagnosed illness.

17.  Entitlement to service connection for joint pain claimed 
as due to an undiagnosed illness.

18.  Entitlement to service connection for muscle soreness 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1973 
and from September 1990 to June 1991, including service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) located in 
Nashville, Tennessee and Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's claimed cardiovascular disability of 
hypertension has been attributed to a diagnosed disability of 
hypertension.

2.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

3.  The veteran's insomnia and fatigue have been attributed 
to his diagnosed depression and sleep apnea disabilities.

4.  The veteran's gastrointestinal disorder has been 
attributed to his diagnosed disabilities of gastritis and 
peptic ulcer disease.

5.  The veteran's complaints of bloody stools have not been 
classified as a chronic qualifying disability, as evidence of 
record does not show any objective medical findings of a 
chronic disability manifested by bloody stools.

6.  The veteran's blurred vision has been attributed to his 
diagnosed disabilities of refractive error, presbyopia, 
astigmatism, and hyperglycemia.

7.  The veteran's complaints of flu-like symptoms have not 
been classified as a chronic qualifying disability, as 
evidence of record does not show any objective medical 
findings of a chronic disability manifested by flu-like 
symptoms.

8.  The veteran's headaches have been attributed to his 
diagnosed disabilities of migraine headaches and 
hypertension.

9.  The veteran's dizziness has been attributed to his 
diagnosed hypertension.

10.  The veteran's impotence has been attributed to his 
diagnosed psychiatric disability.

11.  The veteran's shortness of breath has been attributed to 
his diagnosed disabilities of obesity and obstructive sleep 
apnea.

12.  The veteran's memory loss and decreased concentration 
have been attributed to his diagnosed medical conditions 
including diabetes and hypertension as well as 
neuropsychological problems like attention deficits.

13.  The veteran's nervousness has been attributed to his 
diagnosed depressive disorder.

14.  The veteran's complaints of a skin disorder have not 
been classified as a chronic qualifying disability, as 
evidence of record does not show any objective medical 
findings of a chronic skin disorder.

15.  The veteran's complaints of frequent urination have not 
been classified as a chronic qualifying disability, as 
evidence of record does not show any objective medical 
findings of a chronic disability manifested by frequent 
urination.

16.  The veteran's complaints of hair loss have not been 
classified as a chronic qualifying disability, as evidence of 
record does not show any objective medical findings of a 
chronic disability manifested by hair loss.

17.  The veteran's complaints poor circulation and tingling 
in his legs have been attributed to his diagnosed peripheral 
neuropathy.

18.  The veteran's joint pain has been attributed to his 
diagnosed arthritis.

19.  The veteran's complaints of muscle soreness have not 
been classified as a chronic qualifying disability, as 
evidence of record does not show any objective medical 
findings of a chronic disability manifested by muscle 
soreness.

20.  There is no competent medical evidence of record 
relating any of the veteran's claimed disabilities to 
service, including service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and not presumed to have been incurred during service, nor 
was it due to an undiagnosed illness.  38 U.S.C.A. §§ 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2005).

2.  Insomnia and fatigue were not incurred in or aggravated 
by service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

3.  A gastrointestinal disorder was not incurred in or 
aggravated by service, nor was it due to an undiagnosed 
illness. 38 U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

4.  Bloody stools were not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

5.  Blurred vision was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

6.  Flu-like symptoms were not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

7.  Headaches were not incurred in or aggravated by service, 
nor was it due to an undiagnosed illness. 38 U.S.C.A. §§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

8.  Dizziness was not incurred in or aggravated by service, 
nor was it due to an undiagnosed illness. 38 U.S.C.A. §§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).
9.  Impotence was not incurred in or aggravated by service, 
nor was it due to an undiagnosed illness. 38 U.S.C.A. §§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

10.  Shortness of breath was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

11.  Memory loss and decreased concentration were not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness. 38 U.S.C.A. §§ 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

12.  Nervousness was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

13.  A skin disorder was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

14.  Frequent urination was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

15.  Hair loss was not incurred in or aggravated by service, 
nor was it due to an undiagnosed illness. 38 U.S.C.A. §§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

16.  Poor circulation (tingling of the legs) was not incurred 
in or aggravated by service, nor was it due to an undiagnosed 
illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

17.  Joint pain was not incurred in or aggravated by service, 
nor was it due to an undiagnosed illness. 38 U.S.C.A. §§ 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

18.  Muscle soreness was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disabilities Claimed as Due to an 
Undiagnosed Illness

Under specific legislation enacted to assist veterans of the 
Persian Gulf War, service connection may be established for a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during a specific 
presumption period.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i) (2005).  Effective March 1, 2002, Section 
202 of the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), amended 38 
U.S.C. § 1117 to expand the presumptive period to September 
30, 2011.  See VBA Fast Letter 02-04 (January 17, 2002); 38 
U.S.C. § 1117.

Under 38 C.F.R. § 3.317(a)(2)(i), the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2005).

The statutory amendments effective March 1, 2002 provided 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  See VBA Fast Letter 02-04 (January 17, 2002); 38 
U.S.C. § 1117.

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii) (2005).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c) (2005).  If signs or symptoms have been attributed 
to a known clinical diagnosis in the particular veteran's 
case being considered, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2005). There must be objective signs that are perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification. There must be a 
minimum of a 6 month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3) (2005).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(c) (2005).

The veteran's service personnel records indicate that he 
served in Southwest Asia (Saudi Arabia) in support of 
Operation Desert Shield/Desert Storm from November 1990 to 
May 1991.  Therefore, he meets the definition of "Persian 
Gulf veteran".  See 38 C.F.R. § § 3.317(d)(1) and (2) (2005).  
The Board must now determine whether any of the veteran's 
multiple claimed disabilities can be classified as 
"qualifying chronic disability" that became manifest either 
during the veteran's service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more after service.

If, however, any the veteran's claimed disabilities are 
attributable to a known diagnosis, consideration under the 
direct service connection provisions of 38 U.S.C.A. §§ 1110 
and 1131 is nevertheless warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Certain disorders, including hypertension, may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Hypertension 

In this case, the veteran's claimed cardiovascular disability 
has been attributed to a known clinical diagnosis of 
hypertension.  Consequently, the veteran's claim for service 
connection for hypertension claimed as due to an undiagnosed 
illness must be denied.  

To the extent that this claim also includes service 
connection for hypertension on a direct basis, the claim also 
must fail.  Service medical records dated in September 1990 
show a notation of reactive hypertension with blood pressure 
readings of 180/120, 230/120, and 150/104.  However, in a 
March 1991 redeployment physical, the veteran's blood 
pressure reading was listed as 142/88.  Evidence of record 
indicates that the veteran was initially diagnosed with 
hypertension in 1994, years after separation from active 
service in 1991.  Further, in a January 2004 medical opinion, 
a VA physician opined that the veteran did not suffer from 
reactive or essential types of hypertension around the time 
of his military service.  Consequently, competent medical 
evidence of record does not show that the veteran's current 
cardiovascular disability of hypertension became manifest to 
a compensable degree within a year after separation from 
service or is etiologically related to active military 
service.    

Insomnia and Fatigue 

Competent medical evidence relates the veteran's complaints 
of insomnia and fatigue to other causes besides serving in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  VA examination reports as well as VA treatment 
notes dated in November 2004 show treatment and diagnoses of 
obstructive sleep apnea with snoring, excessive daytime 
sleepiness, and possible narcolepsy.  Further, a July 1997 VA 
examination report shows a history of fatigue secondary to 
sleep apnea.  VA treatment notes dated in November 2004 
showed a diagnosis of depression with symptoms including 
disrupted sleep and excessive fatigue.  Consequently, the 
veteran's claim for service connection for insomnia and 
fatigue claimed as due to an undiagnosed illness must be 
denied.  

Finally, to the extent that the veteran is also claiming 
service connection for sleep apnea on a direct basis, this 
claim also must fail.  Service medical records do not show 
that he suffered from a sleep disorder during service, and 
competent medical evidence of record does not show that the 
veteran suffers from sleep apnea that is etiologically 
related to his periods of active military service.  



Gastrointestinal Disorder 

VA examination reports dated in July 1994 and July 1997 
record complaints of vomiting, mild abdominal tenderness, and 
diarrhea and findings of gastritis and slight deformity of 
the duodenal bulb secondary to peptic ulcer disease.  VA 
treatment notes also show complaints of involuntary vomiting, 
upset stomach, and diarrhea.  Evidence of record, however, 
including VA treatment notes and examination reports, show no 
objective findings of a chronic undiagnosed gastrointestinal 
disorder.  Therefore, the veteran's claim for service 
connection for a gastrointestinal disorder claimed as due to 
an undiagnosed illness must be denied.  

Moreover, to the extent that the veteran is also claiming 
service connection for a gastrointestinal disorder on a 
direct basis, this claim also must fail.  Service medical 
records do not show that he suffered from a chronic 
gastrointestinal disorder during service, and competent 
medical evidence of record does not show that he suffers from 
a current gastrointestinal disorder that is etiologically 
related to his periods of active military service.  

Bloody Stools 

A September 1993 reserve service medical record showed a 
stool sample positive for blood.  An April 1994 VA treatment 
note showed that results of barium enema were negative for 
polyps, obstructions, or lesions.  While a July 1997 VA 
examination report that the veteran's bloody stool symptoms 
were "resolved", the examiner also noted a suspicion of 
rectal polypoid lesions.  However, evidence of record, 
including VA treatment notes and examination reports, shows 
no objective findings of a chronic disability manifested by 
bloody stools.  Consequently, the veteran's claim for service 
connection for bloody stools claimed as due to an undiagnosed 
illness must be denied.    

Blurred Vision

Competent medical evidence relates the veteran's complaints 
of blurred vision to other causes besides serving in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  A June 1994 VA examination report listed diagnoses of 
myopic stigmatism with presbyopia as well as no objective eye 
findings except for refractive error due to the veteran's 
age.  In addition, a reserve service medical record dated in 
December 1995 showed findings of poor vision secondary to 
hyperglycemia as well as refractive error.  Consequently, the 
veteran's claim for service connection for blurred vision 
claimed as due to an undiagnosed illness must be denied.  To 
the extent that the veteran is also claiming service 
connection for refractive error on a direct basis, this claim 
also must fail, as refractive error of the eyes is not a 
disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2005).  

Flu-like Symptoms 

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a disability manifested 
by flu-like symptoms.  VA sinus films dated in July 1994 
showed findings of right maxillary sinusitis.  A July 1994 VA 
examination report showed subjective complaints of runny 
nose, post nasal drip, and a "cold" with dry cough.  
However, competent medical evidence of record, including VA 
treatment notes and examination reports, shows no objective 
findings of a chronic disability manifested by flu-like 
symptoms.  Consequently, the veteran's claim for service 
connection for flu-like symptoms claimed as due to an 
undiagnosed illness must be denied.  

Headaches 

VA treatment notes and examination reports dated in 1994 show 
complaints and treatment for muscle contraction headaches 
possibly aggravated by hypertension.  While a July 1997 VA 
examination report show continued complaints of mild 
occasional muscle contraction type headaches, it was noted 
that the veteran's neurological examination findings were 
normal.  While the evidence of record shows objective 
indications of a chronic headache disability, the record does 
not show that this disability has manifested to a degree of 
10 percent since separation from service in 1991.  Further, 
additional VA treatment notes dated in January 2005 showed 
findings of depression with a diagnosis of migraine 
headaches.  Consequently, the veteran's claim for service 
connection for headaches claimed as due to an undiagnosed 
illness must be denied.  

Concerning the issue of entitlement to service connection for 
headaches on a direct basis, this claim also must fail.  
Service medical records do not show that the veteran suffered 
from chronic headaches during service, and competent medical 
evidence of record does not show that the veteran suffers 
from headaches that are etiologically related to his periods 
of active military service.  

Dizziness 

Competent medical evidence relates the veteran's complaints 
of dizziness to other causes besides serving in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  In a 
July 1994 VA examination report, the examiner indicated that 
the veteran's complaints of dizziness could be related to 
hypertension.  Further, VA examination reports dated in 1997 
showed that the veteran's dizziness had been "resolved" as 
well as indicated that his complaints were nondisabling, very 
infrequent, not vertiginous, and typically related to changes 
in body position.  Consequently, the veteran's claim for 
service connection for dizziness claimed as due to an 
undiagnosed illness must be denied.  More over, to the extent 
that the veteran is also claiming service connection for 
dizziness on a direct basis, this claim also must fail.  
Dizziness constitutes a symptom of a disease or injury and is 
not subject to service connection on a direct basis.  See 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Impotence 

Competent medical evidence relates the veteran's complaints 
of impotence to causes other than serving in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  A 
June 1994 VA examination report listed a diagnosis of 
psychological impotence, while another examiner noted that 
the veteran's impotence was organic or maybe related to 
hypertension or hypertensive medication in a July 1997 VA 
examination report.  In November 2004 VA treatment notes, 
decreased libido was listed as a symptom of the veteran's 
diagnosed psychiatric disability of major depressive 
disorder.  Consequently, the veteran's claim for service 
connection for impotence claimed as due to an undiagnosed 
illness must be denied.  

To the extent that the veteran is also claiming service 
connection for impotence on a direct basis, this claim also 
must fail.  Service medical records do not show that he 
suffered from impotence during service, and competent medical 
evidence of record does not show that the veteran suffers 
from impotence that is etiologically related to his periods 
of active military service.  

Shortness of Breath 

Competent medical evidence relates the veteran's complaints 
of shortness of breath to other causes besides serving in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  Pulmonary function tests conducted by VA in July 1994 
show severe ventilatory impairment of unknown etiology with 
probable obstructive findings, while VA treatment notes dated 
in January 1995 showed obstructive ventilatory impairment 
with hyperinflation and hypercapnia.  However, additional VA 
treatment records show repeated findings of obesity and 
obstructive sleep apnea.  Further, more current evidence of 
record, including a July 1997 VA examination report and VA 
treatment notes, shows only a subjective history of shortness 
of breath without objective findings of a chronic respiratory 
disability.  Consequently, the veteran's claim for service 
connection for shortness of breath claimed as due to an 
undiagnosed illness must be denied.  

In regards to entitlement to service connection for shortness 
of breath on a direct basis, this claim also must fail.  
Service medical records do not show that the veteran suffered 
from any chronic respiratory disability during service, and 
competent medical evidence of record does not show that the 
veteran suffers from any current disability manifested by 
shortness of breath that is etiologically related to his 
periods of active military service.  



Memory Loss and Decreased Concentration 

Competent medical evidence relates the veteran's complaints 
of memory loss and decreased concentration to other causes 
besides serving in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Multiple VA treatment records 
and examination reports show no evidence of persistent memory 
deficits and specifically indicate that the veteran's current 
cognitive functioning is within average levels for his age.  
In January 2000 and July 2004 VA treatment notes, the veteran 
complained of trouble concentrating at work and daily memory 
loss.  However, in a December 2004 VA neuropsychology 
consultation report, the examiner detailed that veteran's 
cognitive abilities could be adversely affected by several of 
his medical conditions as well as reported that the veteran's 
memory problems were related to his attention difficulties 
rather than true memory deficit.  Consequently, the veteran's 
claim for service connection for memory loss and decreased 
concentration claimed as due to an undiagnosed illness must 
be denied.  

To the extent that the veteran is also claiming service 
connection for a memory loss on a direct basis, this claim 
also must fail.  Service medical records do not show that he 
suffered from any form of memory loss during service, and 
competent medical evidence of record does not show that the 
veteran suffers from any current memory loss that is 
etiologically related to his active military service.  

Nervousness 

Competent medical evidence relates the veteran's complaints 
of nervousness to other causes besides serving in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  A February 1994 VA Persian Gulf War Registry 
examination report shows that the veteran complained of 
nerves and listed a history of mild anxiety.  It was noted 
that the veteran's symptomatology did not appear severe 
enough to warrant a psychiatric diagnosis.  While an August 
1994 VA examination report listed a diagnosis of generalized 
anxiety disorder, multiple VA treatment records and VA 
examination reports have listed diagnoses of major depressive 
disorder and depressive disorder NOS (not otherwise 
specified).  Consequently, the veteran's claim for service 
connection for nervousness claimed as due to an undiagnosed 
illness must be denied.  

More over, to the extent that the veteran is also claiming 
service connection for an acquired psychiatric disability on 
a direct basis, this claim also must fail.  Service medical 
records do not show that he suffered from any type of 
acquired psychiatric disability during service, and competent 
medical evidence of record does not show that the veteran 
suffers from a current acquired psychiatric disability that 
is etiologically related to his active military service.  

Skin Disorder 

An April 1997 VA examination report noted findings of 
excoriations in the right antecubital region and indicated 
that the claimed skin disorder may be atopic diathesis.  Even 
assuming that the veteran's claimed skin disability cannot be 
attributed to a known diagnosis, additional evidence of 
record does not show any chronic objective findings of a skin 
disorder.  Therefore, the claim for service connection for a 
skin disorder as due to an undiagnosed illness must be 
denied.  

Concerning entitlement to service connection for a skin 
disorder on a direct basis, this claim also must fail.  
Service medical records do not show that the veteran had any 
type of chronic skin disability during service, and competent 
medical evidence of record does not show that he suffers from 
current residuals of a skin disorder that are etiologically 
related to his periods of active military service.  

Frequent Urination 

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of a disability manifested 
by frequent urination.  Complaints of frequent urination and 
nocturia as well as negative urinalysis test results are 
noted in a June 1994 VA examination report and a January 2000 
VA treatment note.  However, evidence of record including VA 
treatment notes and examination reports, show no objective 
findings of a chronic disability manifested by frequent 
urination.  Consequently, the veteran's claim for service 
connection for frequent urination claimed as due to an 
undiagnosed illness must be denied.  

Hair Loss

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of hair loss.  Evidence of 
record including VA treatment notes and examination reports, 
show no objective findings of hair loss.  In addition, in a 
January 2004 medical opinion, a VA physician specifically 
stated that hair loss had not been associated with military 
deployment to the Persian Gulf during the Persian Gulf War.  
Consequently, the veteran's claim for service connection for 
muscle soreness claimed as due to an undiagnosed illness must 
be denied.  

Poor Circulation - Tingling in the Legs

Competent medical evidence attributes the veteran's claimed 
disability of poor circulation or tingling in his extremities 
to a known diagnosis of peripheral neuropathy.  A November 
2004 VA treatment note indicated that the veteran's 
electromyography (EMG) test results were compatible with 
distal sensory peripheral neuropathy.  Consequently, the 
veteran's claim for service connection for poor circulation 
claimed as due to an undiagnosed illness must be denied.  

To the extent that the veteran is also claiming service 
connection for peripheral neuropathy on a direct basis, this 
claim also must fail.  Service medical records do not show 
that he suffered from peripheral neuropathy during service, 
and competent medical evidence of record does not show that 
the veteran suffers from current residuals of peripheral 
neuropathy that are etiologically related to his periods of 
active military service.  

Joint Pain 

The veteran's claimed disability of joint pain was attributed 
to diagnoses of polyarthritis, poly arthralgias, and 
osteoarthritis of the ankles in VA examination reports dated 
in June 1994 and July 1997.  Further, a November 2004 VA 
treatment note showed only subjective complaints of lower 
extremity weakness with walking long distances.  In this 
case, the record does not show objective findings of chronic 
undiagnosed illness manifested by any additional joint pain 
not attributed to a known diagnosis.  Consequently, the 
veteran's claim for service connection for joint pain claimed 
as due to an undiagnosed illness must be denied.  

To the extent that the veteran is also claiming service 
connection for arthritis on a direct basis, this claim also 
must fail.  Service medical records do not show that he had 
any form of chronic arthritis disability during service, and 
competent medical evidence of record does not show that the 
veteran suffers from any current residuals of arthritis that 
are etiologically related to his periods of active military 
service.  

Muscle Soreness 

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of muscle soreness.  
Evidence of record including VA treatment notes and 
examination reports, shows no objective findings of a chronic 
disability manifested by muscle soreness.  Consequently, the 
veteran's claim for service connection for muscle soreness 
claimed as due to an undiagnosed illness must be denied.  

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this case, a substantially complete application for the 
veteran's service connection claims was received prior to 
October 1996.  In rating decisions dated in October 1996, 
December 1996, November 1997, and March 2003, the RO denied 
the veteran's claims for entitlement to service connection 
for multiple disabilities due to undiagnosed illnesses.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

The letters from VA dated in March 2001 and June 2003 and a 
March 2003 SSOC complied with the four notice requirements 
listed above.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
his possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the April 2005 SSOC.  Consequently, he 
was aware of this provision.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but was not given notice of 
the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports and 
opinions have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained or attempted to be obtained.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  The veteran was provided with multiple VA 
examinations as well as a VA medical opinion.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for insomnia and fatigue is 
denied.

Entitlement to service connection for gastrointestinal 
disorder is denied.

Entitlement to service connection for bloody stools is 
denied.

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection for flu-like symptoms is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for impotence is denied.

Entitlement to service connection for shortness of breath is 
denied.

Entitlement to service connection for memory loss and 
decreased concentration is denied.

Entitlement to service connection for nervousness is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for frequent urination is 
denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for disability claimed as 
poor circulation (tingling in the legs) is denied.

Entitlement to service connection for joint pain is denied.

Entitlement to service connection for muscle soreness is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


